DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the request for reconsideration mailed 8/05/2022 a set of claims was not received.  The examiner contacted the attorney to clarify the status of the claims.  The attorney confirmed the claims do not include additional claim amendments and sent a document with the currently pending claims which has been attached.

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on page 4 of the Response:
“Bala, entitled "Bite-Resistant Sheath for Probe" relates to a sheath for covering a thermometer or other probe designed for insertion into a patient's mouth. As shown in Fig. 2 (reproduced below), the cover of Bala is clearly not "for covering an ultrasound transducer," as recited in claim 21 and also, proximal portion 30 is not a "tubular portion," as recited in claim 21 and distal portion 32 is clearly not a “planar portion” as also recited in claim 21. Rather, each of proximal portion 30 and distal portion 32 is formed as respective pairs of opposing flat sides that are joined to each other around their respective peripheries. Moreover, Bala discloses that the material of proximal portion 30 is formed of a thicker, "bite resistant" plastic material and the material of distal portion 32 is formed of a softer material for providing better comfort "under the tongue" of the patient.
Applicant respectfully submits that, although Bala may disclose a probe cover formed of different materials, the disclosure and intended use of such cover would not have been applicable to the disclosure of Ahlund to render Applicant's invention obvious without undue hindsight reasoning. In particular, one skilled in the art would not have looked to the bite-resistant or under tongue comfort materials disclosed in Bala, since such features are immaterial to the design of a ultrasound probe cover. The Examiner's suggested motivation, that each of Ahlund and Bala are analogous, since both are directed to "probe covers" is insufficient to overcome the clear and relevant differences between the references. Desai does not remedy these deficiencies in Ahlund and Bala.”
In response, the Examiner respectfully asserts that Bala discloses that the sheath is for a thermometer or other probe.  Bala does not disclose that the sheath cannot be used for ultrasound probes such as an intraoral ultrasound probe, additionally there is no teaching in Ahlund that prevents the probe cover from being used with an intraoral probe.  Ahlund was used to teach the tubular portion and planar portion.  Even though the probe sheath of Bala does not have a planar portion and a tubular portion the distal portion is sealed to the proximal portion similar to the probe cover of Ahlund.  As stated above Bala’s sheath can be used with other probes and there is no disclosure in Ahlund stating the probe sheath cannot be used with an intraoral ultrasound probe, therefore the intended use of Bala could be applied to the probe sheath of Ahlund.  Applicant argues bite-resistant or under tongue comfort materials disclosed in Bala are immaterial to the design of an ultrasound probe cover, however the sheath of Bala can be used for other probes and the materials disclosed in Bala such as polyethylene are common materials used in ultrasound probe covers and polyethylene is a material that can be used in the probe cover of Ahlund.  Therefore the 35 USC § 103 rejection to claim 21 will be maintained.



The Applicant asserts on pages 4-6 of the Response:
Applicant argues claims 22-29 and 32-35, which are dependent on claim 21, are patentable for the reasons provided with respect to claim 21.
In response, the Examiner respectfully asserts that the 35 USC § 103 rejections to claims 22-29 and 32-35 will be maintained for the reasons stated above in the examiner’s response. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlund (US 20100004543 A1) and further in view of Bala (US 5107988 A) and Desai (US 20170128042 A1).
Regarding Claim 21, Ahlund discloses a protective sheath assembly for covering an ultrasound transducer (Abstract – “An ultrasound probe cover including a flexible polymer tube member having an open first end and a second end closed by a top member of preferably same material”), comprising:
a sheath (Abstract - “An ultrasound probe cover including a flexible polymer tube member having an open first end and a second end closed by a top member of preferably same material”, the cover is interpreted as a sheath) comprising:
a tubular portion (Para [0029] – “the ultrasound probe cover of the invention illustrated in FIG. 3 comprises a tube member 101”) formed of a first flexible material (Abstract – “An ultrasound probe cover including a flexible polymer tube member”) and having a first end and a second end (Abstract – “An ultrasound probe cover including a flexible polymer tube member having an open first end and a second end closed by a top member”); and
a planar portion (Para [0029] – “the ultrasound probe cover of the invention illustrated in FIG. 3 comprises a tube member 101 of extruded polyurethane having a wall thickness of about 40 μm and a flat top member 102”), 
wherein the planar portion is secured to the first end of the tubular portion via one of a heat impulse sealer or an adhesive to close the first end of the tubular portion (Para [0010] – “a flexible polymer tube member having an open first end and a second end closed by a top member of preferably same material and wherein the originally separate tube and top members are joined to each other adhesively. “Adhesively” includes the integration of the tube and top members at the joint by heating the portions of the material to be joined in an abutting relationship under pressure to a welding temperature or by use of an adhesive.”),
wherein the second flexible material comprises: a substrate layer (Para [0010] – “an ultrasound probe cover is disclosed comprising a flexible polymer tube member having an open first end and a second end closed by a top member”, therefore both materials are flexible, Para [0013] – “the ultrasound probe cover comprises a suitable amount of ultrasound gel in its lumen at its second, distal end”, the flat top member (distal end) is configured to receive ultrasound gel therefore it is interpreted as a substrate layer).
As cited above Ahlund teaches a planar portion conversely Ahlund does not teach wherein the planar portion is formed of a second flexible material that is different from the first flexible material, 
at least one hydrophilic coating layer applied to a surface of the substrate material,
wherein the at least one hydrophilic coating layer is configured to be activated by water or saline prior to use to provide acoustic coupling between the ultrasound transducer and the patient.
As cited above Ahlund discloses a planar portion at the distal end and Bala discloses the [distal end] is formed of a second flexible material that is different from the first flexible material (Col. 2 lines 23-25 – “each distal portion is made of a softer material than each proximal portion of the flat sides of the probe sheath”, Fig. 2 shows the sheath flattened and a probe is to be inserted into the sheath as describe in col. 3 lines 16-18 therefore the materials are flexible).
	Bala is an analogous art considering they it is in the field of probe coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund to incorporate the two flexible materials of Ahlund to achieve the same results. One would have motivation to combine because a softer material at the distal end will provide more comfort (Bala - Abstract).
Conversely Ahlund and Bala do not teach at least one hydrophilic coating layer applied to a surface of the substrate material,
wherein the at least one hydrophilic coating layer is configured to be activated by water or saline prior to use to provide acoustic coupling between the ultrasound transducer and the patient.
However Desai discloses at least one hydrophilic coating layer applied to a surface of the substrate material (Para [0085] – “the body contact layer 34 is typically hydrophilic so as to be acoustically conductive as well”, As shown in Fig. 14 body contact layer 34 is placed on top of the couplant layer additionally body contact layer is wider than the couplant layer therefore it can interpreted that the edges of the body contact layer are applied to a surface of the probe cover [substrate material] which can also be seen in Fig. 5),
wherein the at least one hydrophilic coating layer (Para [0085] – “the body contact layer 34 is typically hydrophilic so as to be acoustically conductive as well.”) is configured to be activated by water or saline prior to use to provide acoustic coupling between the ultrasound transducer and the patient (Para [0085] – “The outer surface body contact layer 34 has controlled openings, such as submicron or micron sized openings (e.g. 1 nm, 0.05 μm to 2.0 μm), which both assist in retention of couplant within the adjacent couplant layer 32 and allow a slow release of the couplant from the couplant layer 32 to the skin or body surface. Thus, the body contact layer 34 can be considered as a filter itself or it may be comprised of such a filter… The release of couplant creates an uninterrupted pathway of acoustic conductance from the probe 14 to the skin or body surface of the patient. In other words, the release of couplant to the body surface causes the body surface to be acoustically conductive with the ultrasound. In many instances, the couplant is water” Therefore there is a slow release of water from the couplant through the body contact layer to provide acoustic coupling, it is interpreted the hydrophilic layer would be activated as soon as it is in contact with the couplant layer of water and therefore being activated prior to use).
Desai is an analogous art considering it is in the field of ultrasound probe coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund and Bala to incorporate the hydrophilic coating layer of Desai to achieve the same results. One would have motivation to combine because it contains “specialized layers to provide an uninterrupted pathway of acoustic conductance from the probe to the surface of the body throughout the procedure while introducing minimal to no attenuation of ultrasound wave transmission.” (Desai - Abstract).
Regarding Claim 22, Ahlund, Bala, and Desai disclose all the elements of the claimed invention as cited in Claim 21.
Ahlund further discloses wherein the substrate layer comprises a polyurethane material (As stated above the flat top member (distal end) is interpreted as a substrate layer, Para [0029] – “a flat top member 102 of polyurethane sheet material”).
Regarding Claim 23, Ahlund, Bala, and Desai disclose all the elements of the claimed invention as cited in Claims 21 and 22.
Ahlund further discloses the polyurethane layer has a thickness ranging from approximately 1.0 to 0.025 millimeters (Para [0012] – “Polyurethane and polymers comprising polyurethane domains are particularly preferred materials. The thickness of the material of the tube member wall and of the top member is from 3 μm to 200 μm”).
Regarding Claim 24, Ahlund, Bala, and Desai disclose all the elements of the claimed invention as cited in Claim 21.
As cited above Ahlund discloses the substrate layer conversely Ahlund does not teach the at least one hydrophilic coating layer comprises a hydrophilic coating layer applied to an outside of the substrate layer, such that during use, the hydrophilic coating layer engages a patient.
However Desai discloses the at least one hydrophilic coating layer comprises a hydrophilic coating layer applied to an outside of the substrate layer, such that during use, the hydrophilic coating layer engages a patient (Para [0085] – “the body contact layer 34 is typically hydrophilic so as to be acoustically conductive as well”, As shown in Fig. 14 body contact layer 34 is placed on top of the couplant layer additionally body contact layer is wider than the couplant layer therefore it can interpreted that the edges of the body contact layer are applied to a surface of the probe cover [substrate layer] which can also be seen in Fig. 5, a body contact layer would be engaging the patient).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund and Bala to incorporate the hydrophilic coating layer of Desai to achieve the same results. One would have motivation to combine because it contains “specialized layers to provide an uninterrupted pathway of acoustic conductance from the probe to the surface of the body throughout the procedure while introducing minimal to no attenuation of ultrasound wave transmission.” (Desai - Abstract).
Regarding Claim 25, Ahlund, Bala, and Desai disclose all the elements of the claimed invention as cited in Claim 21.
As cited above Bala discloses a second flexible material on the distal end Conversely Ahlund and Bala do not teach the second flexible material further comprises: an adhesive layer formed on an inside surface of the substrate material opposite to the hydrophilic coating layer, such that upon insertion of the ultrasound transducer into the tubular portion, an operating end of the ultrasound transducer engages the adhesive layer.
However Desai discloses the second flexible material (Para [0067] – “The probe contact layer 30 is typically comprised of a flexible polymer”) further comprises: an adhesive layer formed on an inside surface of the substrate material opposite to the hydrophilic coating layer (Para [0097] – “the probe cover 20 also includes an adhesive 31′ disposed along the inside of the probe cover 20” as shown in Fig. 14 the adhesive layer 31’ is on the opposite side of the probe cover [substrate] than the body contact layer [hydrophilic coating layer]), such that upon insertion of the ultrasound transducer into the tubular portion, an operating end of the ultrasound transducer engages the adhesive layer (Para [0097] – “the probe cover 20 also includes an adhesive 31′ disposed along the inside of the probe cover 20 at a location so as to adhere the probe cover 20 directly to the faceplate 12 of the probe 14”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund and Bala to incorporate the adhesive layer of Desai to achieve the same results. One would have motivation to combine because it assists “in adhering the ultrashield 10 to the probe 14” (Desai - Para [0097]), therefore the probe stays in place within ultrashield.
Regarding Claim 28, Ahlund, Bala, and Desai disclose all the elements of the claimed invention as cited in Claims 21 and 25.
Conversely Ahlund does not teach a release layer provided over the adhesive layer, wherein the release layer is to be removed prior to insertion of the ultrasound transducer.
However Desai discloses a release layer provided over the adhesive layer (Para [0099] – “In most embodiments, the probe contact layer 30 has an adhesive 31 which adheres the probe contact layer to the packaging layer 50 b”), wherein the release layer is to be removed prior to insertion of the ultrasound transducer (Para [0099] – “In some embodiments, when the packaging layer 50 b is removed for use, the same adhesive 31 is then used to adhere the ultrashield 10 to the probe 14”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund and Bala to incorporate the release layer of Desai to achieve the same results. One would have motivation to combine because “such packaging will assist in increasing shelf-life and ensure that the ultrashield 10 is desirably functioning when removed from the packaging for use” (Desai – Para [0099]).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlund (US 20100004543 A1), Bala (US 5107988 A), and Desai (US 20170128042 A1) as applied to claim 25 above, and further in view of Berard-Anderson (US 20150018686 A1).
Regarding Claim 26, Ahlund, Bala, and Desai disclose all the elements of the claimed invention as cited in Claims 21 and 25.
Conversely Ahlund does not teach wherein the adhesive layer comprises a silicone gel adhesive coating.
However, Desai discloses the adhesive layer (Para [0097] – “the probe cover 20 also includes an adhesive 31′ disposed along the inside of the probe cover 20”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund and Bala to incorporate the adhesive layer of Desai to achieve the same results. One would have motivation to combine because it assists “in adhering the ultrashield 10 to the probe 14” (Desai - Para [0097]), therefore the probe stays in place within ultrashield.
Conversely Ahlund, Bala, and Desai do not teach the adhesive layer comprises a silicone gel adhesive coating.
However, Berard-Anderson discloses the adhesive layer comprises a silicone gel adhesive coating (Para [0010] – “The first and second adhesive surfaces are preferably surfaces of the silicone gel. There may be two silicone gel layers respectively providing the first and second adhesive surfaces. Two similar silicone gel layers may be used, or alternatively the layers may be of different types with properties optimized for best adhesion to the probe and to the skin, respectively.”)
Berard-Anderson is an analogous art considering it is in the field of Ultrasound probe coupling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund to incorporate the adhesion layer of Berard-Anderson to achieve the same results. One would have motivation to combine because “the silicone gel advantageously provides improved adhesion to typical ultrasound probe materials, which may be silicone rubber or the like, whilst also providing adhesion to the skin” (Berard-Anderson - Para [0008]).
Regarding Claim 27, Ahlund, Bala, and Desai disclose all the elements of the claimed invention as cited in Claims 21, 25, and 26.
Conversely Ahlund does not teach wherein the silicone gel adhesive coating has a thickness ranging from 0.2 to 0.025 millimeters.
However, Desai discloses the adhesive coating (Para [0097] – “the probe cover 20 also includes an adhesive 31′ disposed along the inside of the probe cover 20”) has a thickness ranging from 0.2 to 0.025 millimeters (Para [0063] – “Typically, the adhesive 31 has a very fine thickness, such as 0.001 to 0.005 inches”, 0.001 inches = 0.0254 millimeters).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund and Bala to incorporate the adhesive layer of Desai to achieve the same results. One would have motivation to combine because it assists “in adhering the ultrashield 10 to the probe 14” (Desai - Para [0097]), therefore the probe stays in place within ultrashield.
Conversely Ahlund, Bala, and Desai do not teach the adhesive coating being a silicone gel adhesive coating 
However, Berard-Anderson discloses the silicone gel adhesive coating (Para [0010] – “The first and second adhesive surfaces are preferably surfaces of the silicone gel. There may be two silicone gel layers respectively providing the first and second adhesive surfaces.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund to incorporate the adhesion layer of Berard-Anderson to achieve the same results. One would have motivation to combine because “the silicone gel advantageously provides improved adhesion to typical ultrasound probe materials, which may be silicone rubber or the like, whilst also providing adhesion to the skin” (Berard-Anderson - Para [0008]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlund (US 20100004543 A1), Bala (US 5107988 A), and Desai (US 20170128042 A1) as applied to claim 21 above, and further in view of Hadzic (US 20160331344 A1).
Regarding Claim 29, Ahlund, Bala, and Desai disclose all the elements of the claimed invention as cited in Claims 21.
Conversely Ahlund does not teach the at least one hydrophilic coating layer comprises: a first hydrophilic coating layer formed on an outside surface of the substrate layer; and 3Attorney's Docket No. 0080-1156 a second hydrophilic coating layer formed on an inside surface of the substrate layer.
However, Desai discloses the at least one hydrophilic coating (Para [0065] – “In some embodiments, the couplant material 33 is comprised of a hydrogel material…in particular, the ability of hydrogels to absorb water arises from hydrophilic functional groups attached to the polymeric backbone”) layer comprises:
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund and Bala to incorporate the hydrophilic coating layer of Desai to achieve the same results. One would have motivation to combine because it contains “specialized layers to provide an uninterrupted pathway of acoustic conductance from the probe to the surface of the body throughout the procedure while introducing minimal to no attenuation of ultrasound wave transmission.” (Desai - Abstract).
Conversely Ahlund Bala, and Desai do not teach a first hydrophilic coating layer formed on an outside surface of the substrate layer; and 3Attorney's Docket No. 0080-1156a second hydrophilic coating layer formed on an inside surface of the substrate layer.
However Hadzic discloses a first hydrophilic coating layer formed on an outside surface of the substrate layer; and 3Attorney's Docket No. 0080-1156a second hydrophilic coating layer formed on an inside surface of the substrate layer (Fig.8 shows a ultrasound gel layer 842, on the outer surface 812 as well as a layer of ultrasound gel 742 on the inner surface 714, Para [0022] – “Those having skill in the art will appreciate that any of a number of suitable ultrasonic gels or other ultrasound-coupling medium (e.g., water, oil, etc.) may be used for this purpose”, therefore the hydrophilic hydrogel of Desai could be used).
Hadzic is an analogous art considering it is in the field of an ultrasound probe sheath.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund, Bala, and Desai to incorporate the first and second coating layers of Hadzic to achieve the same results. One would have motivation to combine because “eliminates the need to separately dispense a conducting medium on the sheath, thereby facilitating use of the cover 802” (Hadzic - Para [0024]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlund (US 20100004543 A1), Bala (US 5107988 A), and Desai (US 20170128042 A1) as applied to claim 21 above, and further in view of Heisig (WO 2009077176 A1).
Regarding Claim 32, Ahlund, Bala, and Desai disclose all the elements of the claimed invention as cited in Claims 21.
Conversely Ahlund does not teach a pouch having a first open end and a second open end, wherein the first open end is secured to the second end of the tubular portion, and wherein the pouch is configured to retain the sheath in a folded configuration prior to deployment and to provide a grasping surface for deploying the sheath along the ultrasound transducer.
However, Heisig discloses a pouch having a first open end and a second open end (Fig. 1 shows a cardboard insertion aid 1 where figure 2 shows how the sheath is folded in Fig.1 therefore the cardboard insertion aid is a pouch, Figs. 5, 6, and 7 show the deployment of the sheath with a hand reaching inside to grab the probe from the opposite end therefore there are two open ends), 
wherein the first open end is secured to the second end of the tubular portion (It is interpreted by the examiner based on the figures that the open end of the sheath would be attached to the first open end of the insertion aid for it to perform as an insertion aid without the chance of the probe coming in contact with the insertion aid), and 
wherein the pouch is configured to retain the sheath in a folded configuration prior to deployment (Fig.2 shows the folded configuration of the sheath inside the insertion aid) and to provide a grasping surface for deploying the sheath along the ultrasound transducer (It is interpreted by the examiner based on the figures that the insertion aid would be held in one hand providing a grasping surface of the sheath to eliminate touching and contaminating the sheath).
Heisig is an analogous art considering it is in the field of ultrasound coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund to incorporate the pouch-type deployment mechanism of Heisig to achieve the same results. One would have motivation to combine because “The non-sterile device is now packed sterile and an examination can be carried out sterile.” (Heisig - Pg. 3 Paragraph 9).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlund (US 20100004543 A1), Bala (US 5107988 A), and Desai (US 20170128042 A1) as applied to claim 21 above, and further in view of Prisco (US 20060063997 A1).
Regarding Claim 33, Ahlund, Bala, and Desai disclose all the elements of the claimed invention as cited in Claim 21.
Conversely Ahlund does not teach a flexible band,
wherein, during assembly, the tubular portion is rolled about the flexible band into a collapsed configuration, and
wherein, during deployment, the tubular portion is unrolled from the flexible band.
However, Prisco discloses a flexible band (Fig.1 – 103 is interpreted as the band, Para [0039] – “The probe cover has a retention bead 103 which holds the probe tip cover 100 onto the probe tip 301.”, the retention bead is used to hold the probe tip cover onto the probe therefore it is interpreted to be flexible),
wherein, during assembly, the tubular portion is rolled about the flexible band into a collapsed configuration (Para [0035] – “the disposable tip cover may be provided e.g., in a rolled form, where it will be rolled down onto the probe tip”, therefore it is interpreted that if the cover is unrolled during deployment it is rolled about the flexible band 103, placed at the open end of the cover as shown in Fig.1, during assembly), and
wherein, during deployment, the tubular portion is unrolled from the flexible band (Para [0035] – “the disposable tip cover may be provided e.g., in a rolled form, where it will be rolled down onto the probe tip”, therefore it is interpreted that it is unrolled from the flexible band 103, placed at the open end of the cover as shown in Fig.1, during assembly).
Prisco is an analogous art considering it is in the field of medical probe coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund to incorporate the un-rolling deployment with a flexible band of Prisco to achieve the same results. One would have motivation to combine “to insure the sterile nature of the tip is not disturbed,” (Prisco - Para [0036]).
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlund (US 20100004543 A1), Bala (US 5107988 A), Desai (US 20170128042 A1), and Prisco (US 20060063997 A1), as applied to claim 33 above, and further in view of Anderson (US 20050215901 A1).
Regarding Claim 34, Ahlund, Bala, Desai, and Prisco disclose all the elements of the claimed invention as cited in Claims 21 and 33.
Conversely Ahlund does not teach wherein the tubular portion is folded concentrically about itself prior to being rolled about the flexible band, such that the adhesive layer is located on a top surface with respect to a user when in the collapsed configuration.
However, Desai discloses the adhesive layer is located on a top surface with respect to a user when in the collapsed configuration (Fig.14 shows the probe cover in a collapsed configuration as it is not folded outward when in use as shown in Fig.3B, in the collapsed configuration in Fig. 14 the adhesive 31’ is on a top surface).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund and Bala to incorporate the adhesive layer of Desai to achieve the same results. One would have motivation to combine because it assists “in adhering the ultrashield 10 to the probe 14” (Desai - Para [0097]), therefore the probe stays in place within ultrashield.
Conversely Ahlund, Bala, and Desai do not teach the tubular portion is folded concentrically about itself prior to being rolled about the flexible band,
However Prisco discloses being rolled about the flexible band (Fig.1 – 103 is interpreted as the band, Para [0039] – “The probe cover has a retention bead 103 which holds the probe tip cover 100 onto the probe tip 301.”, the retention bead is used to hold the probe tip cover onto the probe therefore it is interpreted to be flexible, Para [0035] – “the disposable tip cover may be provided e.g., in a rolled form, where it will be rolled down onto the probe tip”, therefore it is interpreted that if the cover is unrolled during deployment it is rolled about the flexible band 103, placed at the open end of the cover as shown in Fig.1, prior to being deployed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund to incorporate the un-rolling deployment with a flexible band of Prisco to achieve the same results. One would have motivation to combine “to insure the sterile nature of the tip is not disturbed,” (Prisco - Para [0036]).
Conversely Ahlund, Bala, Desai, and Prisco do not teach the tubular portion is folded concentrically about itself prior to being rolled.
However, Anderson discloses the tubular portion is folded concentrically about itself prior to being rolled (Fig. 14 shows the sheath being folded about itself concentrically and Fig.15 show it being rolled in the folded configuration, Para [0110] – “In one embodiment, depicted in FIG. 15 sheath 400 is prepared as in FIG. 14 with the sheath partially placed inside out”).
Anderson is an analogous art considering it is both in the field of Ultrasound transducer coverings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund to incorporate the folded over and rolled mechanism of Anderson to achieve the same results. One would have motivation to combine “the doubled over sheath 400 may be rolled to create roles 414 and 416 in order to make the predeployed sheath 400 more compact” (Anderson - Para [0110]).
Regarding Claim 35, Ahlund, Bala, Desai, and Prisco disclose all the elements of the claimed invention as cited in Claims 21 and 33.
Conversely Ahlund does not teach a pull tab secured to the second end of the tubular portion.
However, Anderson discloses a pull tab secured to the second end of the tubular portion (Fig. 14 shows a tab 412 at the open end of the sheath, Para [0111] – “Seal 402 may be opened and the opening 428 passed over the applicator 422 using tab 412).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahlund to incorporate the pull tab of Anderson to achieve the same results. One would have motivation to combine “to prevent nonsterile contact with the opening” (Anderson - Para [0111]).

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The deployment mechanism for the ultrasound probe sheath claimed in claims 30 and 31 which includes a ring shaped applicator with an elastic band that is transitioned from the applicator to the transducer is not disclosed in any published prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR101406551B1 – an ultrasound sheath applicator is disclosed with multiple rubber bands placed along the applicator to be transitioned from the applicator to the transducer during deployment.
US20040133144 – a bandage protector is disclosed with a flexible ring attached to the open end where the bandage protector can be unrolled onto the bandage therefore it is rolled about the flexible ring.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793